EJECTMENT for a tract of land called Philips Choice, in Kent County, containing four hundred acres.
At the trial of this cause, the plaintiff, in order to make out his title, produced and gave in evidence a patent dated the 1st of April, 1686, to Philip Holleadger, for a tract of land called Philip’s Choice, lying in Cecil County, on the south side of Sassafras River, ■ Jkc. containing 400 acres, more or less, as by certificate dated 10th of November, 1683. The plaintiff then produced and offered to give in evidence a deed duly executed, acknowledged, and recorded, from Philip Holleadger, the patentee, to a certain Thomas face, dated the 1st of July, 1689, for “ all that “ parcel or tract of land called Varino, containing 400 “ acres, lying and being in Cecil County, on the south side “ of Sassafras River, being1 taken up by the said Philip “ Holleadger as by patent for the said land bearing date “ the Is# of August, 1686, may more at, large appear; as “ also one other parcel or tract of land called Bridge “ Point, lying and being in Cecil County, on the south ££ side of Sassafras River, containing 20 acres, being taken “ up by Nicholas Hodgson as by patent for the said land, “bearing date the 1st of May, 1685, may more at large “ appear; and since which time conveyed by the said Ni- “ cholas Hodgson to Philip Holleadger, as by deed bearing “ date the 6th of March last past,” &c. And the plaintiff also proved, that a certain Thomas Joce, of whom the lessor of the plaintiff bought, was grandson and heir at law to Thomas face, the vendee of Holleadger, and also proved the lessor of the plaintiff’s purchase of the tract of land called *197an the declaration filed in this cause, Philip's Choice, by that name, from Thomas Joice, the grandson.
Ringgold and Tilghman, for plaintiff.
Bordley, JDulany, and Goldsborough, for defendant.
The defendant’s counsel objected to the deed from Philip Holleadger to the first named Thomas Joce, as being no deed for the conveyance of the tract of land in the •plaintiff’s declaration called Philip's Choice, to the said Thomas Joce, But the Court were of opinion, that the said deed was a conveyance of the tract of land called Philip's Choice, from Philip Holleadger to Thomas Joce, from the description therein, and it not appearing that any land of that number of acres, at that or any other time, was patented to the said Philip Holleadger; and for that it was •alleged by the plaintiff’s counsel, and not denied by the counsel for the defendant, that the plaintiff, and those finder whom he claimed, had been in possession of the lands mentioned in the same deed, for upwards of thirty years; and that no other possession appeared to the Court, nor any other deed than above mentioned, and that the same ought to be given in evidence to the Jury. The defendant excepted to this opinion, and appealed to the Court iff Appeals.
At May Term, 1756, the Court of Appeals affirmed the judgment of the Provincial Court.